Exhibit 10.1
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), made as of May 12,
2010, between ‘mktg, inc.’, a Delaware corporation formerly known as CoActive
Marketing Group, Inc. (“Employer”) and Charles Horsey (the “Employee”).
 
RECITALS
 
WHEREAS, Employer and Employee are parties to an Employment Agreement dated as
of June 30, 2008, as amended by an Amendment to Employment Agreement dated as of
December 22, 2008 (as so amended, the “Employment Agreement”), pursuant to which
Employee is employed as Employer’s President; and
 
WHEREAS, Employee and Employer desire to amend certain provisions of the
Employment Agreement in connection with Employee’s promotion to Chief Executive
Officer and the extension of the term of the Employment Agreement, as set forth
herein.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.           Promotion and Salary Increase. To reflect Employee’s promotion,
Sections 2, 4.1 and 4.2 of the Employment Agreement are amended in their
entirety to read as follows:
 
“2.             Position, Employment Duties and Responsibilities. Employee shall
be employed as Employer’s President and Chief Executive Officer, subject to such
reasonable duties and responsibilities granted, and restrictions imposed by
Employer’s Board of Directors, and subject to Employer’s company policies and
procedures. In addition, so long as Employee remains Employer’s Chief Executive
Officer, Employer will nominate Employee to serve on Employer’s Board of
Directors. Throughout the term of this Agreement, Employee shall devote his
entire working time, energy and skill and best efforts to the performance of his
duties hereunder in a manner which will faithfully and diligently further the
business and interests of Employer.”
 
“4.1             Salary. For all of the services rendered by Employee to
Employer, Employer shall pay to Employee an annual base salary of (i) two
hundred sixty six thousand one hundred six dollars ($266,106) for the period of
June 30, 2008 through November 30, 2008, (ii) three hundred thirty thousand
dollars ($330,000) for the period of December 1, 2008 through March 31, 2010,
(iii) three hundred forty nine thousand eight hundred dollars ($349,800) for the
period of April 1, 2010 through March 31, 2011, (iv) three hundred sixty
thousand two hundred ninety five dollars ($360,295) for the period of April 1,
2011 through March 31, 2012, (v) three hundred seventy one thousand one hundred
dollars ($371,100) for the period of April 1, 2012 through March 31, 2013, and
(v) three hundred eighty two thousand two hundred thirty five dollars ($382,235)
thereafter, payable in reasonable periodic installments in accordance with
Employer’s regular payroll practices in effect from time to time. Employee’s
salary may be increased (but not decreased) from time to time as the Board of
Directors of Employer (the “Board”), may determine in its sole discretion, based
on an annual review of Employee’s performance.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2             Bonus. During the term of this Agreement, Employee shall be
eligible to receive an annual incentive cash bonus (“Annual Bonus”), targeted at
fifty percent (50%) of his base salary (the “Target Bonus”), based on Employer’s
achievement of annual “EBITDA” targets (the “EBITDA Target”) approved of by the
Board of Directors for the payment of “full” bonuses following a financial
performance presentation by management. The amount and payment of any such
Annual Bonus shall be determined in accordance with Employer’s practices under
its management incentive bonus program for senior executives, and subject to
Employer’s performance, may be greater or less than the targeted amount. Except
as set forth below with respect to Employer’s fiscal year ending March 31, 2011
(“FY 2011”), in the event Employer achieves “EBITDA” in a fiscal year less than
the EBITDA Target approved of by the Board of Directors, but in excess of 80% of
the EBITDA Target (the “Threshold EBITDA”), Employee shall be entitled to an
Annual Bonus equal to the Target Bonus multiplied by a fraction, the numerator
of which shall be (i) the actual EBITDA achieved by Employer in such fiscal
year, minus (ii) the Threshold EBITDA, and the denominator of which shall be (i)
the EBITDA Target for such fiscal year minus (ii) the Threshold EBITDA. With
respect to FY 2011, Schedule A sets forth the EBITDA Target for achieving
Employee’s Target Bonus (“2011 Targeted EBITDA”), and the methodology for
determining the Annual Bonus (if any) in the event EBITDA for FY 2011 is less
than 2011 Targeted EBITDA. EBITDA achieved in any fiscal year shall be
determined by the Compensation Committee of the Board of Directors based on
Employer’s audited financial statements.
 
2.           Life Insurance Policy. A new Section 4.7 is added to the Employment
Agreement immediately following Section 4.6 thereof as follows:
 
         “4.7           Life Insurance Policy. No later than June 30, 2010,
Employer shall purchase a twenty year fixed premium $1,000,000 term life
insurance policy insuring the life of Employee and naming Employee’s spouse
(and/or other family members designated by Employee) as the beneficiary of such
policy. Employer shall thereafter maintain such policy in effect during the
period of Employee’s employment pursuant to this Agreement and following any
termination of employment, Employee shall be permitted to continue such policy
by paying premiums directly. Notwithstanding anything to the contrary in this
Section 4.7, Employer shall not be obligated to expend more than $1,000 per year
to maintain such policy.”
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Term; Severance. Sections 5.1 and 5.2 of the Employment Agreement
are amended in their entirety to read as follows:
 
“5.1           Term. This Agreement shall be for a term commencing on the date
hereof and ending on April 1, 2014, unless sooner terminated as hereinafter
provided. The term of this Agreement shall automatically continue after April 1,
2014 unless and until either party terminates this Agreement by providing the
other party with no less than ninety (90) days prior written notice of
termination effective on or after April 1, 2014.
 
5.2           Severance.  In the event (i) Employer terminates Employee’s
employment under this Agreement for any reason other than for “Cause” under
Section 7, or (ii) Employee terminates his employment under this Agreement for
Good Reason (as defined below), Employee shall be entitled to receive (i) a cash
payment in the amount of $100,000 payable within 10 business days of the date of
termination, and (ii) aggregate severance payments (“Severance Payments”), equal
to 12-months’ of Employee’s then monthly base salary under Section 4.1. The
Severance Payments shall be paid to Employee in equal monthly installments, each
such installment equal to Employee’s then monthly base salary under Section 4.1,
provided Employee is then in compliance with his obligations under Section 6 of
this Agreement.”
 
4.           Competitors. Sections 6.1(d) of the Employment Agreement is amended
in its entirety to read as follows:
 
“(d)           “Competitor” shall mean and refer to any individual, partnership,
corporation, association or other business enterprise in any form, other than
Employer and its subsidiaries, which at any time during the Restriction Period,
either directly or indirectly, (i) engages in the business of promotion
marketing as an agent, and sells to Customers in the Restriction Area or (ii)
engages in any other business directly competitive with Employer or any of its
subsidiaries and sells to Customers in the Restriction Area.”
 
5.           Notice. Subsection (a) of Section 11.5 of the Agreement is hereby
amended and restated to read in its entirety as follows:
 
“(a)         if to Employer:
 
‘mktg, inc.’
75 Ninth Avenue
New York, New York 10011
Attention: Chairman of the Board”
 
6.           Governing Law. This Amendment shall be governed in all respects by
the laws of the State of New York without reference to its choice of law rules.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Entire Agreement; Amendment. This Amendment, together with the
Employment Agreement, constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. Neither this
Amendment nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party to be charged. Except as
specifically provided in this Amendment, the Employment Agreement shall remain
in full force and effect and shall be binding on the parties hereto.
 
8.           Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
9.           Severability. The holding of any provision of this Amendment to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Amendment, which shall remain in full force and
effect.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 

  ‘mktg, inc.’            
By:
/s/ James R. Haughton
     
James R. Haughton, SVP - Controller
             
/s/ Charles Horsey
     
Charles Horsey
 

 
 
5

--------------------------------------------------------------------------------

 
Schedule A
 
FY 2011 EBITDA Targets
 
 
6

--------------------------------------------------------------------------------

 

